15‐315 
      Perez v. The City of New York 

 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                      August Term, 2015 
 4                    (Argued:  November 30, 2015      Final Submission:  January 22, 2016 
 5                                                                   Decided:  August 2, 2016) 
 6                                                                      Docket No. 15‐315 

 7                                                                                                 
 8     Henry Perez, Baselice Ralph, Juan Bayron, Jerry Cordero, Ronald Eason, Donald 
 9      Koonce, Joseph Oro, Ruben Rios, Jr., Pedro Rosado, and Derek G. Walther, on 
10                   behalf of themselves and others similarly situated, 
11                                   Plaintiffs‐Appellants, 

12                                                                              v. 

13      The City of New York, Mayor Bill de Blasio, The New York City Department of 
14           Parks & Recreation, and Mitchell J. Silver, in his official capacity as 
15                 Commissioner of the Department of Parks & Recreation, 
16                                 Defendants‐Appellees.* 
17                                                                                                 
18    Before:                      SACK, CHIN, and LOHIER, Circuit Judges. 

19                  Current and former Assistant Urban Park Rangers employed by New York 

20    Cityʹs Department of Parks & Recreation filed a collective action in the United 

21    States District Court for the Southern District of New York alleging violations of 

22    the Fair Labor Standards Act, including the Departmentʹs refusal to compensate 

23    them for time spent putting on and taking off (ʺdonning and doffingʺ) required 

24    uniforms.  The district court (Shira A. Scheindlin, Judge) granted partial summary 
                                                                  
         The Clerk of Court is respectfully directed to amend the official caption as set forth 
        *

      above. 
 1    judgment for the defendants and, without further proceedings, closed the case.  

 2    We conclude that the district court erred both in granting partial summary 

 3    judgment and in closing the case while several claims remained unresolved.  The 

 4    judgment of the district court is therefore vacated and the cause remanded for 

 5    further proceedings. 

 6          VACATED and REMANDED. 

 7                                          JAMES REIF (Amelia K. Tuminaro, on the 
 8                                          brief), Gladstein, Reif & Meginniss, LLP, 
 9                                          New York, NY, for Plaintiffs‐Appellants. 
10                                          DEVIN SLACK, of counsel, for Zachary W. 
11                                          Carter, Corporation Counsel of the City of 
12                                          New York, New York, NY, for Defendants‐
13                                          Appellees. 
14                                          RACHEL GOLDBERG, Senior Attorney 
15                                          (Jennifer S. Brand, Associate Solicitor, Paul 
16                                          L. Frieden, Counsel for Appellate 
17                                          Litigation, Mary E. McDonald, Senior 
18                                          Attorney, on the brief), for M. Patricia Smith, 
19                                          Solicitor of Labor, U.S. Department of 
20                                          Labor, Washington, DC, for Amicus Curiae 
21                                          the Secretary of Labor in support of Plaintiffs‐
22                                          Appellants. 
23    SACK, Circuit Judge: 

24          The Fair Labor Standards Act of 1938 (ʺFLSAʺ), 29 U.S.C. § 201 et seq., 

25    regulates the manner in which many New York City employees must be paid.  

26    The statute defines certain employment‐related activities as compensable and 


                                               2 
       
 1    sets parameters for both regular and overtime wages.  In this case, several active 

 2    and former Assistant Urban Park Rangers (ʺAUPRsʺ) employed by the Cityʹs 

 3    Department of Parks & Recreation (ʺParks Departmentʺ) allege that they, and 

 4    others similarly situated, were not paid in accordance with the FLSAʹs 

 5    requirements. 

 6                                      BACKGROUND 

 7          AUPRs are employed to perform a range of public services in the Cityʹs 

 8    parks.  For the purposes of this appeal, the defendants accept the plaintiffsʹ 

 9    assertion that those services include: ʺproviding directions and other information 

10    to persons seeking to use parks or pools; providing assistance to those persons 

11    involved in accidents or those who may be victims of unlawful activity and 

12    investigating such accidents or activity; implementing crowd control procedures 

13    at special events; providing safety and educational information to the public; and 

14    issuing summonses to or making arrests of persons suspected of unlawful 

15    conductʺ under ʺlaws, including New York City rules and regulations, governing 

16    use of the parks and pools.ʺ  Appellantsʹ Br. at 10; see Appelleeʹs Br. at 10‐11. 

17          During a shift, AUPRs are required to wear uniforms comprising both 

18    professional clothing and equipment.  The professional clothing includes ʺolive 



                                                 3 
       
 1    drabʺ pants and jacket, ʺʹSmokey the Bearʹ style hats,ʺ and various Parks 

 2    Department insignias, while the equipment includes a bulletproof vest and a 

 3    utility belt holding handcuffs, gloves, a radio, a flashlight, a baton, a can of mace, 

 4    a summons book, and a tape recorder.  Appʹx 213‐14 (official Parks Department 

 5    uniform policy).  The plaintiffsʹ estimates of the time needed to don and doff 

 6    those uniforms each day (that is, to put them on before a shift and take them off 

 7    afterward) range from approximately five to thirty minutes. 

 8          The plaintiffs claim that the defendants — the Parks Department and its 

 9    Commissioner, along with the City and its mayor — provided inadequate 

10    compensation for their work as AUPRs in four respects: (1) by failing to pay 

11    wages for compensable activities that the plaintiffs performed immediately 

12    before and after their regularly scheduled shifts, including donning and doffing 

13    their uniforms; (2) by failing to pay wages for compensable activities that the 

14    plaintiffs performed during lunch breaks; (3) by providing one hour, rather than 

15    one hour and a half, of compensatory leave for each hour of overtime that the 

16    plaintiffs worked; and (4) by providing compensatory leave, rather than 

17    monetary payment, for overtime that the plaintiffs worked after individually 

18    accruing 480 hours of compensatory leave.  The defendants counter that, to the 



                                                4 
       
 1    extent the FLSA applied to the plaintiffs and their employment, their 

 2    compensation complied with the statute. 

 3          After the close of discovery, the defendants moved for partial summary 

 4    judgment on several discrete issues.  First, they argued that the plaintiffsʹ 

 5    donning and doffing of uniforms were not compensable activities under the 

 6    FLSA, for three independent reasons: (i) the activities were not ʺintegral and 

 7    indispensableʺ to the plaintiffsʹ principal activities during a shift; (ii) the time 

 8    spent donning and doffing should be discounted as de minimis; and (iii) in any 

 9    event, that time was rendered non‐compensable by the plaintiffsʹ collective 

10    bargaining agreement.  Second, the defendants contended that any claim 

11    premised on work performed before June 22, 2009, was barred by the FLSAʹs 

12    limitations period.  Third, they asserted that the plaintiffs were not entitled to 

13    compensation for the overtime they allegedly worked before and after their 

14    shifts, or during meal breaks, because they did not adequately report it.  Finally, 

15    the defendants argued that the Parks Department was not a proper party to the 

16    lawsuit. 

17          In its January 15, 2015 decision, the district court (Shira A. Scheindlin, 

18    Judge) concluded as a matter of law that the plaintiffsʹ donning and doffing of 


                                                  5 
       
 1    uniforms were not compensable activities under the FLSA because they did not 

 2    qualify as integral and indispensable to the plaintiffsʹ principal activities.  Perez v. 

 3    City of New York, No. 12 Civ. 4914, 2015 WL 424394, at *5, 2015 U.S. Dist. LEXIS 

 4    13425, at *16 (S.D.N.Y. Jan. 15, 2015).  The court granted partial summary 

 5    judgment for the defendants on that basis alone, without reaching the additional 

 6    arguments made in the motion.  See id.  The court then ordered the case closed.  

 7    Id.  The plaintiffs timely appealed, arguing that the district court erroneously 

 8    granted partial summary judgment on the compensability of their donning and 

 9    doffing and prematurely closed the case. 

10                                        DISCUSSION 

11          We vacate the district courtʹs decision and remand for further proceedings.  

12    On the current record, we cannot conclude as a matter of law that the plaintiffsʹ 

13    donning and doffing of uniforms were not integral and indispensable to their 

14    principal activities as AUPRs — the sole ground on which the district court 

15    granted partial summary judgment.  We therefore remand to allow the district 

16    court to decide, in the first instance, whether the plaintiffsʹ donning and doffing 

17    are nevertheless non‐compensable as a matter of law under the de minimis 

18    doctrine or the terms of a collective bargaining agreement.  The district court 



                                                 6 
       
 1    should also resolve the issues that the defendants raise as to their entitlement to 

 2    partial summary judgment on other aspects of the plaintiffsʹ claims, which the 

 3    January 15, 2015 decision erroneously failed to reach.  Absent another appeal or 

 4    additional motions by the parties that dispose of the action in its entirety, the 

 5    case should then proceed to trial. 

 6    I.    Donning and Doffing 

 7          A.     ʺIntegral and Indispensableʺ 

 8          The FLSA generally mandates compensation for ʺthe principal activity or 

 9    activities which [an] employee is employed to perform,ʺ 29 U.S.C. § 254(a)(1), 

10    including tasks — even those completed outside a regularly scheduled shift — 

11    that are ʺan integral and indispensable part of the principal activities,ʺ IBP, Inc. v. 

12    Alvarez, 546 U.S. 21, 30 (2005) (quoting Steiner v. Mitchell, 350 U.S. 247, 256 

13    (1956)).  But the FLSA does not require payment for time spent on ʺactivities 

14    which are preliminary to or postliminary toʺ an employeeʹs principal activities.  

15    29 U.S.C. § 254(a)(2).  The parties dispute which standard applies to the plaintiffsʹ 

16    donning and doffing of uniforms:  The plaintiffs characterize those tasks as 

17    integral and indispensable to (and thus part of) their principal activities as 




                                                   7 
       
 1    AUPRs, while the defendants describe them as preliminary or ʺpostliminaryʺ1 to 

 2    all principal activities.  The district court concluded that the defendants were 

 3    correct as a matter of law.  After reviewing the record de novo,2 we disagree. 

 4                  An activity qualifies as ʺintegralʺ if it is ʺintrinsically ʹconnected withʹʺ a 

 5    principal activity that an employee was hired to perform.  Gorman v. Consol. 

 6    Edison Corp., 488 F.3d 586, 591 (2d Cir. 2007) (quoting Mitchell v. King Packing Co., 

 7    350 U.S. 260, 262 (1956)).  And an activity is ʺindispensableʺ if it is ʺnecessaryʺ to 

 8    the performance of a principal activity.  Id. at 592.  An activity is therefore 

 9    ʺintegral and indispensable to the principal activities that an employee is 

10    employed to perform if it is an intrinsic element of those activities and one with 

11    which the employee cannot dispense if he is to perform his principal activities.ʺ  

12    Integrity Staffing Sols., Inc. v. Busk, 135 S. Ct. 513, 517 (2014). 

13                  Although this standard is markedly ʺfact‐dependent,ʺ Kuebel v. Black & 

14    Decker Inc., 643 F.3d 352, 359 (2d Cir. 2011), prior decisions have identified 

15    several considerations that may serve as useful guideposts for its application.  As 

                                                                  
         For a commentary on the statuteʹs use of the word ʺpostliminaryʺ, see Eugene 
          1

      Volokh, Postliminary:, Volokh Conspiracy (Aug. 21, 2009, 2:12 PM),  
      http://volokh.com/2009/08/21/postliminary/, archived at https://perma.cc/SE2J‐YKVN. 
       2 ʺWe review de novo a district courtʹs grant of summary judgment, drawing all 

      reasonable factual inferences in the non‐moving partyʹs favor . . . .ʺ  Velazco v. Columbus 
      Citizens Found., 778 F.3d 409, 410 (2d Cir. 2015). 

                                                                     8 
       
 1    we have explained, ʺ[t]he more the [pre‐ or post‐shift] activity is undertaken for 

 2    the employerʹs benefit, the more indispensable it is to the primary goal of the 

 3    employeeʹs work, and the less choice the employee has in the matter, the more 

 4    likely such work will be found to be compensable.ʺ  Reich v. N.Y.C. Transit Auth., 

 5    45 F.3d 646, 650 (2d Cir. 1995).  Relatedly, an employerʹs requirement that pre‐ or 

 6    post‐shift activities take place at the workplace may indicate that the activities 

 7    are integral and indispensable to an employeeʹs duties.  See Alvarez v. IBP, Inc., 

 8    339 F.3d 894, 903 (9th Cir. 2003) (concluding that donning and doffing of 

 9    protective gear were integral and indispensable activities in part because they 

10    had to be performed at the workplace), affʹd, 546 U.S. 21 (2005); cf. Bamonte v. City 

11    of Mesa, 598 F.3d 1217, 1231 (9th Cir. 2010) (concluding that donning and doffing 

12    of police uniforms were not integral and indispensable activities in part because 

13    they were ʺnot required by law, rule, the employer or the nature of the police 

14    officersʹ work to be performed at the employerʹs premisesʺ). 

15          Applying those principles, this Court and others have concluded that an 

16    employeeʹs pre‐ and post‐shift preparation of items used to perform principal 

17    activities can qualify as integral and indispensable.  In King Packing, for example, 

18    the Supreme Court held that a slaughterhouse employeeʹs knife sharpening was 



                                                9 
       
 1    integral and indispensable to the principal activity of butchering.  See 350 U.S. at 

 2    263.  Similarly, in Kosakow v. New Rochelle Radiology Associates, P.C., 274 F.3d 706 

 3    (2d Cir. 2001), we concluded that a reasonable factfinder might classify a 

 4    radiological technicianʹs powering up and testing of an x‐ray machine as integral 

 5    and indispensable to the principal activity of taking x‐rays, see id. at 717‐18.  And 

 6    in Reich, we decided that a K‐9 officerʹs feeding, walking, and training of his dog 

 7    was integral and indispensable to his principal law enforcement activities.  See 45 

 8    F.3d at 650‐52.  All of these activities occurred before or after regularly scheduled 

 9    shifts, or during lunch breaks. 

10          Courts have also concluded that an employeeʹs pre‐ and post‐shift efforts 

11    to protect against heightened workplace dangers can qualify as integral and 

12    indispensable.  In Steiner, the Supreme Court decided that employees who 

13    worked in a battery plant should be compensated under the FLSA for the time 

14    they spent showering and changing clothes at the workplace after a shift.  Those 

15    tasks, the Court reasoned, were integral and indispensable to the employeesʹ 

16    principal activities because they prevented lead poisoning, an acute danger 

17    attendant to work in the plant.  See 350 U.S. at 249‐53, 256.  Similarly, in Alvarez, 

18    the Ninth Circuit concluded that slaughterhouse employeesʹ donning and 



                                                10 
       
 1    doffing of protective equipment, including ʺmetal‐mesh gear,ʺ qualified as 

 2    integral and indispensable to their butchering work.  See 339 F.3d at 898 n.2, 

 3    902‐04.  And in Gorman, we acknowledged that an employeeʹs efforts to protect 

 4    against ʺworkplace dangers that transcend ordinary risksʺ may qualify as 

 5    integral and indispensable, although we concluded that employees at a nuclear 

 6    power plant did not protect against such heightened dangers merely by donning 

 7    and doffing ʺgenericʺ helmets, safety glasses, and steel‐toed boots.  See 488 F.3d 

 8    at 592‐94. 

 9          With those precedents in mind, and viewing the record in the light most 

10    favorable to the plaintiffs, we think that a reasonable factfinder could conclude 

11    that the plaintiffsʹ donning and doffing of uniforms are integral and 

12    indispensable to their principal activities as AUPRs.  Several relevant 

13    considerations point in that direction. 

14          As an initial matter, the donning and doffing of an AUPRʹs uniform are 

15    activities ʺundertaken for the employerʹs benefit,ʺ with no choice on the 

16    employeeʹs behalf.  Reich, 45 F.3d at 650.  The Parks Department prescribes the 

17    components of the uniform in painstaking detail, and AUPRs may be disciplined 

18    for non‐compliance.  See Appʹx 213‐16, 218.  Relatedly, substantial evidence in the 


                                                 11 
       
 1    record indicates — and we therefore assume at this stage of the proceedings — 

 2    that the Parks Department requires AUPRs to don and doff their uniforms at the 

 3    workplace, see id. 245‐57, another factor that suggests those tasks may qualify as 

 4    integral and indispensable, see Alvarez, 339 F.3d at 903. 

 5          More fundamentally, the uniforms appear to be vital to ʺthe primary 

 6    goal[s] of [the plaintiffsʹ] workʺ during a shift.  See Reich, 45 F.3d at 650.  To begin 

 7    with, an AUPRʹs utility belt holds items used to perform law‐enforcement duties.  

 8    A summons book is, of course, necessary for the issuance of summonses.  A 

 9    baton, mace, and handcuffs, in turn, may be critical in effecting an arrest.  And a 

10    radio and flashlight may prove crucial in tracking suspects and coordinating 

11    with other municipal employees.  We are inclined to classify these items as tools 

12    of an AUPRʹs trade, arguably analogous to a butcherʹs knife, a radiological 

13    technicianʹs x‐ray machine, or a K‐9 officerʹs dog.  In keeping with King Packing, 

14    Kosakow, and Reich, therefore, we think that a reasonable factfinder could 

15    conclude that the donning and doffing of an AUPRʹs utility belt are integral and 

16    indispensable tasks. 

17          An AUPRʹs bulletproof vest more closely resembles the type of protective 

18    gear analyzed in Gorman and Alvarez.  Like the helmets, safety glasses, and metal 


                                                 12 
       
 1    mesh at issue in those decisions, the vest is not a tool used to perform principal 

 2    activities; rather, the record indicates that it functions solely to protect against 

 3    risks collateral to those activities.  We recognized in Gorman that the use of such 

 4    protective gear may be integral and indispensable to an employeeʹs principal 

 5    activities where it guards against ʺworkplace dangers that transcend ordinary 

 6    risks.ʺ  488 F.3d at 593.  The risk of sustaining gunfire while enforcing municipal 

 7    laws is not, in our view, an ordinary risk of employment.  Under Gorman, 

 8    therefore, the donning and doffing of an AUPRʹs bulletproof vest also may 

 9    qualify as integral and indispensable.3 

10                  Professional clothing appears to be comparably essential to an AUPRʹs 

11    work.  Uniforms generally serve to identify employees to others, and for many 

12    jobs (waiting tables, for example) that function may be a mere convenience.  In 

13    the case of law‐enforcement personnel, however, identification to the public is 

14    more fundamentally intertwined with the objectives of employment.  According 

                                                                  
         As tools used to perform relatively dangerous law‐enforcement tasks more 
          3

      effectively, a baton, mace, and handcuffs also afford a degree of protection to an AUPR.  
      In that sense, they might be analyzed, at least in part, under Gormanʹs framework.  We 
      think the rubric established by Kosakow and Reich, which applies to tools of the trade, is 
      more apt — and, as we have explained, it suffices to demonstrate that an AUPRʹs baton, 
      mace, and handcuffs may qualify as integral and indispensable to her principal 
      activities.  But our decision does not foreclose the factfinder, on remand, from 
      considering the significance of the protective dimension of these items under Gorman. 

                                                                     13 
       
 1    to the declarations of former AUPRs, it is professional Parks Department 

 2    clothing, with its recognizable color scheme and insignias, that not only attracts 

 3    citizens in need of assistance but also establishes an AUPRʹs authority to 

 4    investigate violations, issue summonses, make arrests, and otherwise intervene 

 5    in emergency situations.  See Declaration of Marlena Poelz‐Giga dated May 16, 

 6    2014 (ʺPoelz‐Giga Decl.ʺ) ¶ 12, Appʹx 194; Declaration of Ralph Baselice dated 

 7    May 13, 2014 (ʺBaselice Decl.ʺ) ¶ 8, Appʹx 230.  Without such a visible signal of 

 8    authority, an AUPRʹs efforts to instruct the public and enforce park rules, 

 9    perhaps with force, could be ineffective and even perilous — the AUPR might be 

10    mistaken for a citizen breaking the law rather than a government official 

11    enforcing it.  See Lemmon v. City of San Leandro, 538 F. Supp. 2d 1200, 1205 (N.D. 

12    Cal. 2007) (ʺ[W]hen determining if the uniform is necessary to the work of a 

13    police officer, it is of great consequence that these ʹclothesʹ are of a particular 

14    color and design that afford the wearer special powers and deference in our 

15    society.ʺ).  Moreover, evidence in the record indicates that ʺParks Department 

16    supervisors frequently tell AUPRs that [their] role is to be a highly visible 

17    uniformed presence in New York City.ʺ  Poelz‐Giga Decl. ¶ 12, Appʹx 194; see also 

18    Baselice Decl. ¶ 8, Appʹx 230.  That instruction blurs the distinction between 



                                                 14 
       
 1    wearing the uniform and performing the job.  For these reasons, the donning and 

 2    doffing of an AUPRʹs professional clothing, no less than her equipment, could 

 3    reasonably be viewed as integral and indispensable to her principal activities. 

 4            We therefore cannot conclude, as a matter of law, that the plaintiffsʹ 

 5    donning and doffing of uniforms are not integral and indispensable to their 

 6    principal activities as AUPRs.  In deciding otherwise, the district court erred in 

 7    three respects.  First, it mistakenly classified the plaintiffsʹ uniforms, in their 

 8    entirety, as serving solely to protect against workplace hazards.  In fact, only an 

 9    AUPRʹs bulletproof vest fits that description.  As noted, certain other parts of the 

10    uniform — including the baton, mace, and handcuffs — may offer a degree of 

11    protection.  But these items are not solely protective; they also function as tools of 

12    the trade used to perform law‐enforcement tasks, including arrests.  The district 

13    court erroneously failed to analyze the legal significance of that distinct type of 

14    utility.  

15            Second, the court mistakenly characterized the protective elements of an 

16    AUPRʹs uniform as comparably ʺgenericʺ to the helmets, safety glasses, and steel‐

17    toed boots at issue in Gorman.  Those items qualified as generic because they 

18    were widely available to the public and commonly worn in a range of settings.  


                                                 15 
       
 1    The same cannot be said of an AUPRʹs bulletproof vest, baton, mace, or 

 2    handcuffs, all of which are relatively specialized products available only from 

 3    select sources and used primarily by law enforcement and security personnel. 

 4          Compounding those errors, the district court misconstrued Gorman as 

 5    establishing that generic protective gear is never integral and indispensable to an 

 6    employeeʹs principal activities.  Gorman did not endorse any such categorical 

 7    rule.  The Court there held that nuclear power plant employeesʹ donning and 

 8    doffing of helmets, safety glasses, and steel‐toed boots did not qualify as integral 

 9    and indispensable because the items at issue guarded against only routine 

10    workplace risks.  See 488 F.3d at 592‐93.  The generic nature of the items may 

11    have pointed toward that ultimate conclusion, because generic equipment is 

12    more likely than specialized equipment to address workplace conditions that are 

13    commonplace.  But the itemsʹ generic nature did not establish, as a matter of law, 

14    that they guarded against only routine risks.  As Steiner demonstrates, items as 

15    generic as a shower and a change of clothes can, in certain circumstances, 

16    neutralize extreme threats to worker safety.  See 350 U.S. at 252‐53, 256.  To 

17    decide whether the use of protective gear qualifies as integral and indispensable, 

18    therefore, courts always must determine whether the gear — however generic or 



                                               16 
       
 1    specialized — guards against ʺworkplace dangersʺ that accompany the 

 2    employeeʹs principal activities and ʺtranscend ordinary risks.ʺ  Gorman, 488 F.3d 

 3    at 593.  This inquiry requires a fact‐intensive examination of the gear at issue, the 

 4    employeeʹs principal activities, and the relationship between them. 

 5          B.     The De Minimis Doctrine and the Plaintiffsʹ Collective Bargaining 
 6                 Agreement 
 7     
 8          In their motion for partial summary judgment, the defendants argued that 

 9    the plaintiffsʹ donning and doffing of uniforms would be non‐compensable on 

10    two additional, independent grounds: that the time spent on those activities 

11    qualified as de minimis, see Reich, 45 F.3d at 652‐53 (describing and applying the de 

12    minimis doctrine); and that, in any event, the time was rendered non‐

13    compensable by the plaintiffsʹ collective bargaining agreement, see 29 U.S.C. 

14    § 203(o) (providing that when tabulating ʺthe [compensable] hours for which an 

15    employee is employed, there shall be excluded any time spent in changing 

16    clothes or washing at the beginning or end of each workday which was excluded 

17    from measured working time during the week involved by the express terms of 

18    or by custom or practice under a bona fide collective‐bargaining agreement 

19    applicable to the particular employeeʺ).  Because the success of both of these 

20    arguments is fact‐dependent, we leave it to the district court, on remand, to 


                                               17 
       
 1    address them in the first instance.  In doing so, the court may expand, as in its 

 2    discretion may be necessary, the factual analysis contained in the January 15, 

 3    2015 decision. 

 4    II.    Remaining Arguments for Partial Summary Judgment 

 5           The defendants also sought partial summary judgment on three additional 

 6    issues that the district court has not yet addressed: that any claim premised on 

 7    work performed before June 22, 2009 is barred by the FLSAʹs limitations period; 

 8    that the plaintiffs were not entitled to compensation for purported overtime 

 9    hours that they did not adequately report; and that the Parks Department is not a 

10    proper defendant.  On remand, the court should also address those issues in the 

11    first instance.  Again, the court may expand the factual analysis contained in the 

12    January 15, 2015 decision as it deems necessary. 

13                                      CONCLUSION 

14           For the foregoing reasons, we VACATE the district courtʹs January 15, 2015 

15    decision granting partial summary judgment for the defendants and REMAND 

16    for further proceedings consistent with this opinion. 




                                               18